Press Release Source: Gamma Pharmaceuticals Inc. Gamma Pharmaceuticals Inc. Ships 8 Tons of Product to China Thursday May 15, 8:30 am ET LAS VEGAS(BUSINESS WIRE)Gamma Pharmaceuticals Inc. (OTCBB:GMPM - News) announced that the Company has commenced its export program with China. The China market is a key component in Gamma’s dual home market strategy designed to achieve rapid revenue growth and profitability. This week, Gamma shipped 8-tons of products featuring Gamma’s Gel Delivery Technology®. The products shipped include Gamma’s Brilliant Choice®
